Citation Nr: 1826424	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for bilateral knee disability.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for bilateral hip disability.

4.  Entitlement to service connection for back disability, to include as secondary to service-connected right foot disability.  

5.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right foot disability.  

6.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right foot disability.  

7.  Entitlement to service connection for right foot toe disability, to include as secondary to service-connected right foot disability.  

8.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected right foot disability.  

9.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected right foot disability.  

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to October 1978.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a December 2011 and a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2016 video conference hearing.  A transcript of that hearing has been associated with the file.  

The service connection claims on the merits are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The AOJ denied service connection for back pain, knee pain, and hip disability in April 2010; VA treatment records, a VA examination, and the hearing transcript submitted between March 2013 and March 2016, when considered credible for purposes of reopening, relate to unestablished facts necessary to substantiate these service connection claims.


CONCLUSION OF LAW

1.  The April 2010 rating decision that denied service connection for back, knee pain and hip disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of service connection for bilateral knee disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the claim of service connection for bilateral hip disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

New and Material Evidence

By way of an April 2010 rating decision, the RO denied service connection for back pain, knee pain, and hip disability.  The Veteran did not appeal this decision and no additional evidence was timely submitted; therefore, the April 2010 rating decision is final.  See U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103. 

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C. § 5108; see also 38 C.F.R. § 3.156.  Evidence added to the file since the April 2010 denial includes the VA treatment records, a VA examination, and the transcript from the March 2016 Board hearing.  These records are new because they were not previously considered by agency decision makers.  They are relevant to the Veteran's present claims on appeal, as they document a current back disability, a current knee disability, a current hip disability and his contentions relating the disabilities to service, which are considered credible for purposes of reopening.  As the evidence received since the RO's April 2010 denial includes new and material evidence, the criteria to reopen and reconsider these claims are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The petition to reopen the claim of entitlement to service connection for back disability is granted.

The petition to reopen the claim of entitlement to service connection for knee disability is granted.

The petition to reopen the claim of entitlement to service connection for hip disability is granted.


REMAND

The VA examinations and opinions of record do not provide sufficient clarity to adequately address the Veteran's claims.  Additional examination and opinions are requested as set out below.  

Also, the AOJ should inquire of the Veteran to determine if he has any additional pertinent evidence to provide.  Any such identified records should be sought.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private or VA treatment records.  The identified records should be sought.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss disability.  The claims file should be made available to the examiner for review.  

The examiner should elicit from the Veteran a complete history of his bilateral hearing loss.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began in or was due to active duty service, to include in-service noise exposure.

If the opinions requested cannot be provided without resort to speculation that should be so indicated, but in any event, a complete medical rationale for any opinion expressed should be provided.

3.  The AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of his depressive disorder.  The claims file should be made available to the examiner for review.  

The examiner should elicit from the Veteran a complete history of his depressive disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting all necessary diagnostic testing, the examiner should respond to the following:

Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder had its onset during, the Veteran's active military service; or is otherwise related to an in-service disease or injury, (including his service connected foot disability).  In this regard, the examiner should note the February 2011 mental health progress note and the January 2012 mental health progress note from two different VA examiners, both diagnosing the Veteran with depression secondary to medical condition.  These progress notes can be located at VBMS, document labeled CAPRI, receipt date December 8, 2014, page 4 of 260 and VBMS, document labeled CAPRI, receipt date December 8, 2014, page 513 of 669.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his back disability, left hip disability, right hip disability, left knee disability, right knee disability, toe condition, and peripheral neuropathy.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be conducted. 

The examiner should be asked to elicit a complete history from the Veteran, noting his reports of chronic pain.

After reviewing the file, obtaining a complete history from the Veteran, and conducting all necessary diagnostic testing, the examiner should respond to the following:

For any back disability, left and/or right hip disability, left and/or right knee disability, right foot toe disability the examiner is asked offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any such diagnosed disability is etiologically related to, or had its onset during, the Veteran's active military service; or is otherwise related to an in-service disease or injury. 

For each diagnosed disability the examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any such diagnosed disability was caused OR aggravated by the Veteran's service-connected disabilities-including his service-connected right foot disorder.  

For any right knee disability diagnosed the examiner is asked to indicate whether the evidence clearly and unmistakably shows that a pre-service disability was not aggravated by service. .

The examiner is asked to provide a complete a rationale for all opinions offered.  

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided.

5.  After completion of the above and any further development deemed necessary by the AOJ, the claims should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


